I agree that the judgment of the trial court should be reversed. The plaintiff was not entitled to full reimbursement for payments made for defendant's medical expenses in the event of a gross recovery of less than the full value of the entire claim. As mandated by the agreement of the parties, a partial recovery is to be distributed pro rata to Aetna and its insured after subtracting expenses, including attorney fees.
I disagree slightly with the majority as to the method of prorating the recovery. In my opinion, the gross recovery, which was $200,000, should first be reduced by the expenses and attorney fees expended to effect the recovery. The attorney fees and expenses are unknown and must be ascertained upon remand. Once those expenses are ascertained, they should be subtracted from $200,000, which results in the determination of the net amount of the recovery. The net amount of recovery is then distributable to Aetna and Martinez in the ratio that each of their parts of the claim bears to the total or gross value of the claim. The gross value of the claim was found to be $1,000,000. Aetna's part of the claim, for which it is to be reimbursed, amounts to $31,920.94. The remainder of the $1,000,000, which was found to be the value of the claim, is attributable to damages incurred by Martinez, which were not paid by Aetna. Aetna's ratio of the net recovery is obtained by dividing $31,920.94 by $1,000,000 which equals .03192. The net recovery ($200,000 minus expenses) should be multiplied by .03192 *Page 182 
in order to calculate the dollar amount due Aetna. The remainder of the net recovery should be paid Martinez.
This method of proration results in a proportional allocation of the attorney fees and expenses necessary to obtain the recovery and a proportional distribution of the net recovery according to the ratio that each of the claims bears to the full value of the claim.
There is nothing in the contract language that requires an inequitable division of expenses. The net recovery is $200,000 minus expenses and attorney fees. Presumably, the net recovery of both the insured and the insurance company is proportional to their gross interests. That is the comparison that should be made.
The formula of the dissent is supported by logic and equity and is in accordance with the agreement of the parties, which is to prorate the expenses and recovery according to the percentage that each party's loss bears to the total loss.